1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL BENANTI,                                )   Case No. 1:17-cv-01556-LJO-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                       )   RECOMMENDATIONS, GRANTING
                                                         DEFENDANTS’ MOTION FOR SUMMARY
14                                                   )   JUDGMENT, AND DENYING PLAINTIFF’S
     MATEVOUSIAN,
                                                     )   MOTION TO AMEND THE COMPLAINT
15                  Defendants.                      )
                                                     )   [ECF Nos. 68, 82, 85, 87]
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Michael Benanti is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). This matter was
20   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On December 17, 2019, the assigned Magistrate Judge issued Findings and Recommendations
22   recommending that Defendants’ motion for summary judgment be granted. (ECF No. 85.) The
23   Findings and Recommendations were served on the parties and contained notice that objections were
24   due within thirty days. (Id.) Plaintiff filed objections on January 6, 2020. (ECF No. 88.)
25   ///
26   ///
27   ///
28   ///
                                                         1
1           On January 6, 2020, the assigned Magistrate Judge issued Findings and Recommendations

2    recommending that Plaintiff’s motion to amend the complaint filed on December 2, 2019, be denied.

3    (ECF No. 87.) The Findings and Recommendations were served on the parties and contained notice

4    that objections were due within fourteen days. (Id.) Plaintiff filed objections on January 15, 2020.

5    (ECF No. 92.)

6           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

7    novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections,

8    the Court finds the Findings and Recommendations to be supported by the record and by proper

9    analysis.

10          In his objections, Plaintiff continues to argue, inter alia, that he was denied a copy of his

11   deposition, he is unable to depose certain witnesses, and he it was “unfair” to deny appointment of

12   counsel and appointment of an expert witness. (ECF No. 88.) Plaintiff’s arguments were properly

13   addressed by orders issued by the assigned Magistrate Judge (ECF Nos. 35, 63, 72, 76, 80, 91), and

14   Plaintiff fails to demonstrate any basis for reconsideration.     As stated by the Magistrate Judge,

15   Plaintiff’s indigency and in forma pauperis status does not entitle him to counsel, a free copy of the

16   deposition transcript, or waiver of the fees necessary to depose witnesses.            Plaintiff’s mere

17   disagreement with any court order is not a valid basis for reconsideration. U.S. Westlands Water

18   Dist., 134 F.Supp.2d 1111, 1131 (E.D. Cal. 2001); see also In re Pacific Far East Lines, Inc., 889 F.2d

19   242, 250 (9th Cir. 1989) (Rule 60(b)(6) may provide relief where parties were confronted with

20   extraordinary circumstances but it does not provide a second chance for parties who made deliberate

21   choices).

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                        2
1         Based on the foregoing, it is HEREBY ORDERED that:

2         1.    The Findings and Recommendations issued on December 17, 2019, and January 6,

3               2020 (ECF Nos. 85 and 87) are adopted in full;

4         2.    Plaintiff’s motion to amend the complaint (ECF No. 82) is denied;

5         3.    Defendants’ motion for summary judgment (ECF No. 68) is granted; and

6         4.    The Clerk of Court shall enter judgment in favor of Defendants.

7
8    IT IS SO ORDERED.

9      Dated:   January 27, 2020                       /s/ Lawrence J. O’Neill _____
10                                                UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
